Case 2:19-cv-12987-AJT-APP ECF No. 1-1 filed 10/10/19   PageID.3   Page 1 of 5




                              EXA
Case 2:19-cv-12987-AJT-APP ECF No. 1-1 filed 10/10/19           PageID.4    Page 2 of 5




                       CNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff.

 v.

 SIHAM HOJEIJ.

        Defendant.


              AGREEMENT FOR PRETRIAL DIVERSION


      You are reponed to have committed one or more federal offenses, in that
you did commit Federal Program Fraud. in violation of 18 U.S.C. §641.

       It appears that you accept responsibility for your behavior, and it also
appears, after an investigation of your offense( s) and background. that the interests
of the United States, your own interests, and the interests ofjustice will be served
by the following procedure.

       Therefore, on the authority of the Attorney General of the United States, by
the United States Attorney for the Eastern District of Michigan, prosecution in this
District for the offense(s) described above shall be deferred for a period of twelve
( 12) months from the date of the signing of this Agreement for Pretrial Diversion,
provided that you comply with all of the conditions of this Agreement.

       During the period of prosecutive deferment, you will be under the
supervision of a U.S. Pretrial Services Officer. If at the end of this period, your
Pretrial Services Officer reports that you complied with all of the conditions of this
Agreement, your pretrial diversion v,:ill be terminated with certification and no
criminal prosecution for the offense(s) described above will be undertaken in this
District. If criminal charges are pending against you, they ,vill be dismissed.
Case 2:19-cv-12987-AJT-APP ECF No. 1-1 filed 10/10/19         PageID.5    Page 3 of 5




          However, if you violate any condition of this Agreement, the United States
 Attorney may (a) modify any condition of the Agreement, and/or (b) extend the
 period of supervision and prosecutive deferment, which shall in no case exceed a
 total of 18 months, or (c) terminate the pretrial diversion and institute or resume
 prosecution. If prosecution is instituted or resumed, the United States Attorney
 \Vill furnish you with a notice specifying the condition(s) of the Agreement that
 you have violated. The institution or resumption of prosecution shall occur no
 later than 60 days after the end of the original or extended period of prosecutive
 deferment. A prosecution shall be deemed instituted when an indictment or
 information is filed. A prosecution shall be deemed resumed. in a case where an
 indictment or information is already pending, when the United States Attorney
 files a notice to that effect with the Court. Neither this Agreement nor any other
 document submitted to the Pretrial Services Agency or the United States Attorney
 as a result of your participation in the Pretrial Diversion Program will be used
 against you, except for impeachment purposes. in connection with any prosecution
 for the offense(s) described above.

                     General Conditions of Pretrial Diversion
    1. You shall not commit any crime (federal. state, or local). You shall notify
       your Pretrial Services Officer within 72 hours if you are arrested or
       questioned by any law enforcement officer or charged with any crime.

   " You shall not use any controlled substance (for example, marijuana, cocaine,
     cocaine base (crack), methamphetamine, PCP, LSD, heroin, Dilaudid,
     anabolic steroids) without a la\vful prescription. You shall refrain from the
     excessive use of alcoholic beverages.

   3. You shall be regularly employed, or actively seek regular employment,
      unless you are excused from this requirement by your Pretrial Services
      Officer for good cause (such as being enrolled in a secondary or post-
      secondary program of education, or being disabled). You shall notify him or
      her at least 10 days before changing jobs or schools. You shall notify him or
      her within 72 hours if you become unemployed or stop attending school.

   4. You shall comply with every legal obligation or court order to which you are
      subject (such as an order to pay child support or alimony).
Case 2:19-cv-12987-AJT-APP ECF No. 1-1 filed 10/10/19         PageID.6    Page 4 of 5




    5. You shall continue to reside in the Eastcm District of Michigan. and you
       shall notify your Pretrial Ser\'ices Officer before changing your residence to
       another location within this District. If you intend to move out of the
       District. you shall noti 1)· your Pretrial Ser\'ices Officer so that the
       appropriate transfer of supervision can be made. subject to the prior approval
       of the C nited States Attorney. You shall notify your Pretrial Services Officer
       immediately of any change in your telephone number.

    6. You shall submit written reports and report in person to your Pretrial
       Services Officer as directed.

    7. You shall answer truthfully all questions posed by your Pretrial Services
       Officer and follO\v his or her instructions.

    8. You shall comply \Vith every special condition described below.

                     Special Conditions of Pretrial Di\!ersion
    1. You will execute a Stipulation for the Entry of a Consent Judgment whereby
       you agree to pay restitution as set forth in the Consent Judgment. The first
       installment is due April 15, 2019 and each of the remaining installments is
       due on the same day of each successive month. You shall provide proof of
       payment to Pretrial Services each month. Payments shall continue until the
       entire obligation has been paid in full: this agreement shall remain in force
       and effect until the entire obligation is paid in full.


                          Acknowledgment and Waiver

       I acknowledge and certify that I am aware that the Sixth Amendment to the
Constitution of the United States provides that in all criminal prosecutions the
accused shall enjoy the right to a speedy and public trial. I also am aware that the
applicable statute of limitations. the Due Process Clause. Rule 48(b) of the Federal
Rules of Criminal Procedure. and the Speedy Trial Act (18 U.S.C. ~~ 3161-3174)
provide that the Court may dismiss an indictment. information. or complaint for
unnecessary delay in presenting a charge to the grand jury. filing an information or
complaint. or bringing a defendant to trial. I hereby request the United States
Attorney for the Eastern District of Michigan to defer prosecution of the offense(s)
described above. I agree and consent that any delay from the date of the signing of
this Agreement to the date of the institution or resumption of prosecution. as


                                         3
Case 2:19-cv-12987-AJT-APP ECF No. 1-1 filed 10/10/19          PageID.7      Page 5 of 5




 allowed by this Agreement, shall be deemed to be necessary delay at my request.
 and I waive any defense to such prosecution on the ground that such delay
 operated to deny my rights under the Sixth Amendment, the applicable statute of
 limitations, the Due Process Clause, Rule 48(b) of the Federal Rules of Criminal
 Procedure, or the Speedy Trial Act.



       I hereby state that I have read this Agreement and that it has been explained
 to me. I understand the terms and conditions of my pretrial diversion program and
 agree that I will comply with them.

 Signed this   J!I   day of ___f-_~_J!c_f{'---_ _ _, 2019


~#
                                              ;            I   I. ,


                                            5Lbalv1 H-oJ f- t L
 DORAID B. ELDER                            SIHAM HOJEIJ
 Attorney for Defendant/Divertee            Defendant/Di vertee




Pretrial Services Officer
                                            Assistan United States Attorney
                                            211 W. Fort Street, Suite 2001
                                            Detroit, Michigan 48226




                                        4
